Citation Nr: 0820609	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, claimed 
as being directly due to military service.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for depression, claimed as secondary to a service-
connected right ankle fracture.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to service-
connected residuals of a right ankle fracture.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Clarification of issues on appeal

The veteran seeks service connection for depression.  He has 
advanced two alternative theories, the first being that his 
depression is directly due to his military service and the 
second being that the depression is due to his service-
connected ankle disability.  Because as explained below these 
claims have different procedural histories, the Board will 
deal with them separately. 

Procedural history

PTSD

In the September 2004 RO rating decision, service connection 
was denied for PTSD.  The veteran perfected an appeal of that 
denial.

Depression 

The veteran is claiming two theories of entitlement: as 
secondary to the service-connected residuals of a right ankle 
fracture and as directly due to service, specifically an in-
service personal assault.

(i.)  Direct service connection

The RO denied the veteran's claim of entitlement to service 
connection for depression on a direct basis in March 2003.  
The veteran filed what amounted to a 
Notice of disagreement (NOD) in August 2003.  The RO issued a 
statement of the case (SOC) in August 2005 in which the mater 
of direct service connection was discussed.  The veteran 
perfected an appeal as to this issue via a substantive appeal 
(VA Form 9) which was filed in September 2005. 

(ii.)  Secondary service connection

In a May 1999 rating decision, service connection was denied 
for depression on a secondary basis.  The veteran did not 
perfect an appeal of that denial.  

In a January 2001 rating decision, the RO denied the 
reopening of the claim of service connection for depression 
on a secondary basis.  The veteran filed a timely NOD as to 
that denial.  In April 2003, the RO issued a SOC.  The 
veteran did not perfect an appeal because he did not file a 
timely Substantive Appeal.  

In a September 2004 rating decision, the RO denied the 
reopening of the claim of service connection for depression 
as secondary to the service-connected residuals of a right 
ankle fracture.  The veteran perfected an appeal of that 
denial.

Degenerative disc disease of the lumbar spine

In the September 2004 rating decision, the RO denied service 
connection for degenerative disc disease of the lumbar spine, 
claimed as secondary to service-connected residuals of a 
right ankle fracture with post-traumatic arthritis.  
The veteran perfected an appeal of that denial.

Hearing

The veteran was scheduled for a Travel Board hearing to be 
held in March 2008 at the RO.  The veteran did not report for 
his hearing.  Therefore, his hearing request is considered to 
be withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  




Remanded issue

The issue of the veteran's entitlement to service connection 
for a lumbar spine disability is REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

Issues not on appeal

In a September 2004 rating decision, an increased rating for 
residuals of a right ankle fracture with post-traumatic 
arthritis was denied.  In that rating decision, the RO also 
denied the reopening of the claims of service connection for 
gastroesophageal reflux disease and hypertension.  The 
veteran did not express disagreement.  Accordingly, those 
matters are not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The veteran has raised the issues of service connection for a 
dental condition and entitlement to a total disability rating 
based on individual unemployability (TDIU).  These matters 
have not been adjudicated by the agency of original 
jurisdiction, and they are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran has PTSD.

2.  The veteran did not engage in combat with an enemy.

3.  The evidence of record does not demonstrate any in-
service assault.

4.  In a January 2001 rating decision, the RO denied the 
reopening of the claim of secondary service connection for 
depression.  The veteran did not file a timely substantive 
appeal as to that denial.

5.  The evidence received since the January 2001 rating 
decision does not relate to an unsubstantiated fact necessary 
to substantiate the claim for secondary service connection 
for depression.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  Depression was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  The January 2001 rating decision denying the veteran's 
request to reopen his previously-denied claim of entitlement 
to secondary service connection for depression is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  The evidence received since the January 2001 rating 
decision is not new and material, and the claim of 
entitlement to secondary service connection for depression is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and 
service connection for depression on both a direct and a 
secondary basis.

As is explained elsewhere in this decision, another issue on 
appeal, entitlement to service connection for degenerative 
disc disease of the lumbar spine, claimed as secondary to 
service-connected residuals of a right ankle fracture, is 
being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in April 
2003, November 2003, December 2003, April 2004, September 
2004, November 2004, and July 2005, which were specifically 
intended to address the requirements of the VCAA.  In the 
November 2003 letter, the RO advised the veteran of what the 
evidence must show to establish service connection in 
general.  The April 2003 letter informed the veteran of the 
information needed from him as to the existence of his 
alleged in-service stressors.  The November 2004 and July 
2005 VCAA letters asked the veteran for additional 
information regarding his in-service stressors.  Moreover, 
the November 2003 and September 2004 VCAA letters informed 
the veteran of the need to submit new and material evidence 
to reopen the previously-denied claims.  This advisement 
satisfied the requirements of the later-decided case of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that 
claimants must be specifically informed of what is required 
to reopen their previously-denied claims.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in various VCAA letters to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.  In the April 
2003, November 2004, and July 2005 letters, the veteran was 
asked to provide additional stressor information, to include 
completing a PTSD questionnaire pertaining to personal 
assaults.

Moreover, in the November 2003 VCAA letter, the veteran was 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it's necessary to 
make a decision on his claim.  [VA examinations were 
conducted in December 2002, April 2004, and July 2004.]

In the November 2003 VCAA letter, the veteran was advised 
that VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
other Federal records. 

In all of the VCAA letters, the veteran was advised that he 
could or should submit the necessary evidence himself.  This 
request was unlimited; that is, it can reasonable be read to 
encompass any and all evidence in the veteran's possession.  
Thus, the VCAA letters comply with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letters informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As to these claims, element (2) is not at issue.  Element (3) 
is in dispute and was addressed by the VCAA letters described 
above.

As to elements (4) and (5), degree of disability and 
effective date, the RO has not addressed these elements in a 
VCAA letter.  However, because the Board concludes below that 
the preponderance of evidence is against the claims for 
direct service connection for PTSD and depression, and that 
new and material evidence has not been submitted to reopen 
the claim of secondary service connection for depression, any 
questions as to the assignment of a disability rating or an 
effective date are rendered moot.  

The veteran has pointed to no prejudice or due process 
concerns arising out of the lack of notice as to the fourth 
and fifth elements in Dingess/Hartman.  The Board accordingly 
finds that there is no prejudice to the veteran as to the 
lack of notice as to the fourth and fifth elements in 
Dingess/Hartman.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim of direct service connection for PTSD and the claim 
to reopen the secondary service connection for depression 
claim were adjudicated by the RO in September 2004, after the 
April 2003 and November 2003 VCAA letters.  Therefore, the 
timing of the VCAA notice is not at issue with regard to 
these claims.

As to the claim of direct service connection for depression, 
this claim was adjudicated in March 2003, prior to the 
November 2003 VCAA letter, the first VCAA letter specifically 
addressing this claim.  However, following the issuance of 
the VCAA letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  Specifically, the 
claim was readjudicated in the SOC issued in August 2005.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders, supra.  The veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice which was given with regard to the four elements of 38 
U.S.C.A. 
§ 5103 as to this claim.

(iv.)  General comments

In addition, because there is no indication that there exists 
any evidence that could be obtained and that would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

As for the claims of service connection for PTSD and 
depression on a direct basis, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate those claims, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
these issues has been identified and obtained.  The evidence 
of record includes service treatment records, service 
personnel records, VA and private treatment records, and 
reports of VA examinations, which will be described below.  

In October 1993, the veteran has submitted a letter from the 
Social Security Administration (SSA) indicating that he was 
eligible for Social Security disability benefits effective 
February 1991.  There is no indication that records from SSA 
provide evidence regarding the critical elements discussed 
below that is missing in the veteran's claims for direct 
service connection for PTSD and depression, that is, 
corroborating evidence of his in-service stressors and 
evidence of an in-service assault, respectively.  It is 
highly unlikely that SSA records would have anything to do 
with such matters, which is not within the province of that 
agency.  The veteran has not indicated, or even hinted, that 
the Social Security records would be of any significance.  
Moreover, as explained below, the Board finds the veteran's 
reporting of his in-service stressors, to include the in-
service assault, to be utterly lacking in credibility.  In 
short, a remand to obtain SSA records is not necessary, as 
the veteran has not suggested that they are not pertinent to 
his claims, and the record does not so indicate.  See Brock 
v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal]. 

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2007).  As noted in the Introduction 
section of this decision, the veteran failed to report for a 
Travel Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to three of the issues on appeal.

1. Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2007).

PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). 

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

Analysis

As described in the law and regulations section above, in 
order for a claim of entitlement to service connection for 
PTSD to be granted, three elements must be satisfied:  (1) 
competent medical diagnosis of PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 
(3) competent medical nexus evidence.  See 38 C.F.R. § 
3.304(f).

Regarding the initial § 3.304(f) PTSD element, a diagnosis of 
PTSD was made by the December 2002 VA examiner.  The VA 
examiner apparently attributed such PTSD to the veteran's 
service.  The third element of 38 C.F.R. § 3.304(f) has also 
arguably been satisfied.

Turning to the veteran's in-service stressors, the veteran 
alleges that while he was a military policeman at Fort Knox, 
Kentucky, he was assaulted by a prisoner and was otherwise 
harassed by prisoners.  The veteran alleges in particular: 
that his in-service right ankle fracture was due to being 
attacked by a prisoner who was trying to escape, that the 
prisoner beat the veteran with the veteran's own weapon (a M-
1 rifle).  The veteran further contends that he was 
hospitalized as a result of that assault, and that he was in 
a cast for nine months.  See PTSD Questionnaire, received in 
May 2003; Addendum to VA Form 9, dated October 1, 2004; and 
VA Form 21-4138 (statement in support of claim), dated July 
20, 2005.

The Board observes at this juncture that the veteran does not 
claim to be a combat veteran, and the official records do not 
so indicate.  There must therefore be corroboration of the 
claimed stressor.	

The veteran's service treatment records and service personnel 
records do not corroborate his stressors and in fact 
contradict his assertions.  The veteran's service treatment 
records show that while stationed at Fort Knox, on May 6, 
1964 he twisted an ankle "while walking fast".  No assault 
was mentioned.  X-rays of that ankle showed a small piece of 
bone distal to the top of the fibula.  The veteran was issued 
crutches.  The service treatment records indicate that he was 
in a cast until May 20, 1964, slightly more than two weeks.  

The service treatment records regarding that injury clearly 
do not reflect that the veteran had injuries from being 
assaulted.  Indeed, the service treatment records in general 
do not show treatment for injuries from an assault, much less 
a hospitalization for such injuries as the veteran now 
alleges.  In addition, the veteran's ankle was casted for two 
weeks, not nine months as he now claims.  

Equally significant is the fact that the veteran's service 
personnel records reveal that his military occupational 
specialty was track vehicle mechanic and not military 
policeman.  There is no objective evidence in the service 
records that the veteran performed duties consistent with 
that of a military policeman, to include stockade guard.  
Under those circumstances, his story  that he sustained a 
right ankle injury due to an assault by a military prisoner 
is patently incredible.

The veteran has not submitted any other evidence, such as 
statements from fellow veterans, which would serve to support 
his account.  Although the veteran has submitted statements 
from his spouse regarding this purported in-service assault, 
there is no evidence or assertion that she witnessed the 
veteran's stressor.  Rather, she is merely repeating what the 
veteran told her about his alleged stressor.  Her statement 
is not based on her personal knowledge, but instead on 
matters told to her by the veteran.  Her statement is 
therefore lacking in probative value.  

With respect to Patton considerations, the veteran in essence 
asserted that his service treatment records and service 
personnel records would corroborate his account of his right 
ankle injury being due to an assault by a prisoner.  As 
explained above, the service treatment records and service 
personnel records show otherwise, specifically that the in-
service ankle injury was due to walking, and that the veteran 
was not a military policeman.  There are no additional 
identifiable records who could conceivably corroborate the 
veteran's story. 

The Board observes in passing that the fact that the December 
2002 VA examiner diagnosed PTSD based on the veteran's 
reporting of the in-service stressor of an in-service assault 
does not verify occurrence.  See Moreau, 9 Vet. App. at 395-
96; Cohen, 10 Vet. App. at 142.  Boiled down to its essence, 
all reference to in-service assault emanates from the veteran 
himself.  The fact that such a story appears in a VA 
treatment record and the report of the VA examination does 
not serve to confirm it.  It is now well established that 
information from a veteran which is merely transcribed by a 
medical professional still amounts only to a statement from 
the veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

The veteran has been given the opportunity to furnish other 
evidence of the alleged stressors.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits]. 

There is thus no credible supporting evidence of any in-
service stressor, and the veteran's claim fails to meet the 
second requirement set forth under 38 C.F.R. 3.304(f).  In 
the absence of one of the required elements under 38 C.F.R. § 
3.304(f), the claim for service connection for PTSD is 
denied.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for depression, claimed 
as being directly due to military service.

Analysis

The veteran seeks service connection for depression on a 
direct basis.  His theory of entitlement in essence 
replicates his theory of entitlement to service connection 
for PTSD, namely that his depression is due to a purported 
in-service assault and other abuse at the hands of military 
prisoners. 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has depression.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the
Board will separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records show no diagnosis of depression, and no complaints of 
depression.  Of interest, although the veteran reported a 
history of depression or excessive worry on an October 1961 
pre-induction examination and a January 1963 induction 
examination, but at his November 1964 separation examination 
he denied any history of depression or excessive worry and 
the psychiatric evaluation was normal.

Concerning in-service injury, as noted above veteran contends 
that he was assaulted by a prisoner, that the assault 
resulted in his documented ankle injury, and that he is 
depressed because of this assault.  However, as has been 
discussed in some detail above in connection with his PTSD 
claim the veteran's service medical records show no injury 
due to an assault.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons already stated, namely 
that the veteran was not in fact a military policeman and his 
in-service ankle injury was not due to an assault, the Board 
finds the veteran's account to be unbelievable.

As noted above, the veteran's service treatment records show 
no treatment for injuries from an assault.  The Board places 
great weight of probative value on the service treatment 
records and on the service personnel records showing that the 
veteran was not a military policeman.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact].  Such records are more reliable, in the 
Board's view, than the veteran's unsupported self-interested 
assertion.  See also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

Boiled down to its essence, all reference to in-service 
assault emanates from the veteran himself.  Although the 
veteran has submitted statements from his spouse regarding 
the purported in-service assault, there is no evidence or 
assertion that she witnessed the alleged assault.  Her 
statement is not based on her personal knowledge, but instead 
on matters told to her by the veteran, and thus is similarly 
lacking in credibility and probative value.  The Board again 
notes that just because the veteran's story appears in a VA 
medical reports, this does not serve to confirm it.  See 
Moreau, supra.    

In short, in light of the record as a whole, the Board finds 
that the veteran's assertion of in-service assault or other 
alleged psychic trauma due to his purported duties as a 
military policeman is not credible.  

Thus, there is no objective evidence of depression in service 
and no evidence of or an in-service assault.  Element (2) has 
not been met, and the veteran's claim fails on that basis.

Turning for the sake of completeness to element (3), medical 
nexus, the December 2002 VA examiner in essence opined that 
the veteran's current depression was related to an in-service 
assault.  However, that opinion is based on the veteran's own 
statement to the examiner concerning alleged in-service 
assault, which story the Board has determined in incredible.  
Any medical nexus opinion which is premised on the veteran's 
tale of in-service assault is lacking in probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board 
is not required to accept doctors' opinions that are based 
upon the claimant's recitation of medical history]; and 
Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
medical statement linking the veteran's current depression to 
his military service is based on a review of the entire 
record.  In particular, there are no service medical records 
corroborating his allegation of in-service assault, and 
indeed the service treatment record directly contradict the 
veteran's story; and no service personnel records showing 
that he was a military policeman.  

In short, there is not of record competent medical nexus 
evidence linking the veteran's current depression to service.  
Hickson element (3) therefore has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for depression.  The benefit sought on appeal is 
accordingly denied.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for depression on a secondary basis.

Pertinent law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2007); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the veteran's claims to 
reopen service connection for depression and degenerative 
disc disease of the lumbar spine were initiated in August 
2003, his claims will be adjudicated by applying the revised 
section 3.156, which is set out in the paragraph immediately 
following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the most recent final 
RO decision in January 2001 included service treatment 
records and a report of July 1993 VA examination.  The 
service treatment records and the report of the July 1993 VA 
examination did not reflect a diagnosis of depression.

The January 2001 decision

The January 2001 RO decision in essence denied the veteran's 
claim due to a lack of competent medical evidence of a 
current disability, depression, and competent medical 
evidence linking such depression to the service-connected 
right ankle disability.  The veteran filed a timely notice of 
disagreement with the denial in the January 2001 RO decision, 
and the RO issued a SOC in April 2003.  The veteran, however, 
did not file a timely substantive appeal.  [His VA Form 9 was 
not received until August 2003, which was untimely.  See 
38 C.F.R. § 20.302].  Therefore, the January 2001 RO decision 
became final.  See 38 C.F.R. § 20.200 (2007).

The RO accepted the VA Form 9 submitted in August 2003 as a 
claim to reopen.  The September 2004 RO denial as to that 
request has been duly appealed.  
Additional evidence which has been received since January 
2001 will be discussed below.

Analysis

The crucial matters at issue are whether additionally 
received evidence (since January 2001) shows that the veteran 
has a diagnosis of depression and that such depression is 
related to his service-connected right ankle disorder.  

Evidence added to the record since the last denial in January 
2001 includes a March 2002 VA treatment record, the report of 
the December 2002 VA examination, and the veteran's and his 
spouse's contentions.

The March 2002 VA treatment record and the report of the 
December 2002 VA examination show a diagnosis of depression.  
Therefore, the veteran has submitted evidence of a current 
disability.  However, as discussed above, in order for the 
claim to be reopened there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans, 
supra.  Accordingly, there must be competent medical evidence 
showing that the depression is related to the service-
connected right ankle disability.  

The medical evidence received since January 2000 merely 
reflects that the veteran now has depression.  Such evidence 
is not material as to the element of medical nexus, since it 
does not establish that the depression is related to the 
service-connected right ankle disability.  

Also of record are several statements of the veteran to the 
effect that his depression is related to his service-
connected right ankle disorder.  These statements are 
reiterations of statements he made or submitted in connection 
with his previous claims.  The veteran's repeated contentions 
are therefore not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).   

Moreover, with regard to the veteran's various statements and 
his spouse's statement that his depression is related to his 
service-connected right ankle disorder, such lay statements 
cannot be considered material as to the crucial medical 
question presented, whether his depression is related to his 
service-connected right ankle disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2007) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

In short, the additionally received evidence does not relate 
to unestablished fact necessary to substantiate the claim, 
medical nexus.  In the absence of new and material evidence 
as to that critical element, the claim is not reopened and 
the benefit sought on appeal remains denied.

Additional comments

In various statements, the veteran has asserted that his 
depression is secondary to his PTSD.  As was discussed above, 
service connection is being denied for PTSD.  Therefore, that 
alternative theory of entitlement fails based on Wallin 
element (2).

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, he is advised that if 
he wishes to continue to pursue his claim he may consider 
obtaining an opinion from a health care provider, based on a 
review of his medical records, that his current depression is 
related to his service-connected right ankle disorder.


ORDER

Service connection for PTSD is denied.

Service connection for depression on a direct basis is 
denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to secondary service 
connection for depression is not reopened.  The benefit 
sought on appeal remains denied.

REMAND

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to service-
connected residuals of a right ankle fracture.

The veteran is seeking service connection for a disability of 
the lumbar spine, which he contends is secondary to his 
service-connected right ankle disability.  

For reasons set out below, the Board believes that additional 
evidentiary development is required. 

Reasons for remand

Medical review and opinion

There is competent medical evidence that the veteran has 
degenerative disc disease of the lumbar spine.  Therefore, 
Wallin element (1) has been satisfied.  Service connection is 
in effect for residuals of a right ankle fracture with post-
traumatic arthritis.  Accordingly, Wallin element (2) has 
been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting evidence regarding a relationship 
between the degenerative disc disease of the lumbar spine and 
the service-connected residuals of a right ankle fracture 
with post-traumatic arthritis.  There are two opinions on 
this matter.  

In the October 2003 treatment record, Dr. J.M. stated that 
"[the veteran's] traumatic arthritis of the right foot 
caused limping and asymmetrical pressure on the lumbar spine 
and contributed to the development of his spinal problem."

The report of July 2004 VA examination contains a negative 
opinion.  The July 2004 VA examiner, a physician assistant, 
opined that it was less likely than not that the veteran's 
back disability is secondary to his service-connected right 
ankle disability.  The examiner stated that it was doubtful 
that the minor changes found on x-rays of his right ankle 
were significant enough to produce a limp that would result 
in his current back disability.  The examiner added that a 
review of the March 2004 VA examination, which was conducted 
by the same examiner, showed inconsistency with respect to 
range of motion of the right ankle.  The examiner indicated 
that observed function of the right ankle displayed full 
range of motion.  The examiner concluded that the veteran's 
report of pain and disability appeared disproportional.

In view of the conflicting evidence, the Board deems that 
review of the veteran's medical records by an appropriately 
qualified specialist is necessary.  See 38 C.F.R. § 3.159 
(2007).  In particular, the reviewer should render an opinion 
as to whether the level of the veteran's ankle disability 
could be expected to cause his back disability.

SSA records

As was alluded to in the Board's VCAA discussion, there may 
be medical records available in connection with the veteran's 
claim for SSA disability.  

Additional theory of entitlement

The Board additionally notes the veteran appears to be 
alternatively claiming that his degenerative disc disease of 
the lumbar spine was due to the purported in-service assault.  
This contention should also be addressed on remand.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should attempt to obtain records 
pertaining to the veteran's claim for 
SSA disability benefits.  Any such 
records so obtained should be 
associated with the veteran's VA claims 
folder.

VBA should refer the veteran's VA 
claims folder to an appropriately 
qualified physician for an opinion as 
to whether it is as likely as not that 
the veteran's currently diagnosed 
lumbar spine disability was caused or 
aggravated by his service-connected 
right ankle fracture residuals.  If the 
reviewing physician deems it to be 
necessary, medical examination and/or 
diagnostic testing of the veteran 
should be scheduled.  The reviewer's 
opinion should be associated with the 
veteran's VA claims folder.

3.	 After undertaking any additional 
development which it deems to be 
necessary,  VBA should then re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


